Citation Nr: 1523448	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-32 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran had active service from June 1974 to September 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board video conference hearing.  A transcript of that hearing is associated with the claims file.  Following the issuance of the most recent statement of the case the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

There is no competent and credible evidence of diabetes mellitus in service or for many years thereafter, and there is no competent evidence suggesting the current diabetes mellitus is etiologically related to service.


CONCLUSION OF LAW

The requirements for establishing service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by correspondence in May 2010.  The case was last readjudicated in August 2013.

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records and post-service treatment records.  With regard to the claim for service connection for diabetes mellitus, there is no evidence of the claimed condition during service or within a presumptive time period, and no competent and credible evidence even suggesting that the claimed condition is related to service.  The only evidence suggesting a relationship is the Veteran's unsupported lay assertions.  Accordingly, a VA examination is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to the events in service, symptomatology, and treatment history for the disabilities on appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Byrant is necessary.

Based on a review of the record, the Board finds that there is no indication any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred  in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.    38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he developed the currently diagnosed diabetes mellitus due to large consumption of carbohydrates in service.  

The post-service treatment records document a diagnosis of type II diabetes mellitus.  Accordingly, the first element of service connection is met for that condition.  Thus, the remaining question before the Board is whether such disability is related to service.  Here the Board finds the preponderance of the evidence is against the claim. 

The service treatment records contain no complaints, history or findings consistent with diabetes mellitus, and clinical testing in service revealed glucose levels    within normal limits.  After service, VA treatment records initially documented intermittently elevated glucose levels after 2007.  In March 2010, the Veteran was diagnosed with new onset diabetes mellitus, type II.  Subsequent VA outpatient treatment records noted continued treatment for diabetes mellitus with Glipizide and insulin.  Thus, the evidence does not reflect a chronic disability in service or within one year following discharge from service.  Moreover, the Veteran testified that he did not serve in Vietnam.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Therefore, to establish service connection, there must be competent evidence showing that the Veteran's diabetes mellitus is causally related to service. 

On the question of medical causation, there is no medical opinion that links his current diabetes mellitus to service.  In this regard, the only opinion in favor of the claim is the Veteran's.  While the Veteran believes that his current disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his diabetes mellitus is not capable of lay observation, and requires medical expertise and clinical testing to determine.  Accordingly, his opinion as to the etiology of diabetes mellitus, type II, is not competent medical evidence.  

In summary, there is no competent evidence of diabetes mellitus in service or within one year following discharge from service discharge, and there is no competent evidence of record linking his diabetes mellitus to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for diabetes mellitus, type II, is denied.  


REMAND

The Veteran contends that the currently diagnosed sleep apnea had its onset in service.  Reportedly, he experienced problems breathing, which he described as chocking and gasping for air, after he returned from Operation Desert Storm.  

In support of his claim, he submitted a February 2015 witness statement from his spouse, who reported being married to the Veteran since 1997, and who described  progressively worsening snoring and chocking sounds while the Veteran slept.  Reportedly she first noticed these symptoms in 1998.  

The service treatment records contain complaints of problems breathing at night, difficulty catching his breath, wheezing and problems sleeping, that were associated with his service-connected asthma, or disorders other than sleep apnea, to include insomnia and bronchitis.  After service, a May 2010 sleep study revealed moderate obstructive sleep apnea.  

The Veteran underwent a VA respiratory disorders examination in July 2010.  The examiner determined that there was no relation between the Veteran's asthma and the recently diagnosed obstructive sleep apnea.  Moreover, the Veteran's borderline low air flow obstruction with paradoxical worsening after bronchodilator, minimal obstructive air disease, complaints of awakening with difficulty breathing and catching breath, all noted in service, were related to his undertreatment of his asthma and not to the "concurrent sleep apnea."  It is unclear whether the examiner was suggesting that the sleep apnea was concurrent to asthma during service. Accordingly, remand is required for an examination and etiological opinion.  On remand, relevant ongoing medical records, if any, should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant ongoing VA treatment records dating since October 2010.  All attempts to obtain these records must be documented in the claims file.

2.  After the above development is completed, send the claims file to a VA physician to provide an opinion as to whether the Veteran's sleep apnea arose in or is related to service.  Following review of the claims file, the physician should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea began during active service or is otherwise related to service.  If not related to service, is his sleep apnea caused by his asthma?  If not caused by asthma, is the sleep apnea permanently worsened beyond normal progression by the asthma?  

A complete rationale for all opinions must be provided.

3.  If the benefits sought on appeal remain denied, the Veteran and her representative should be issued a supplemental statement of the case and be provided an appropriate opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


